Citation Nr: 1037294	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  10-01 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
pansinusitis with occasional headaches.



REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran had active service from November 1942 to October 
1943.  

This claim initially came before the Board of Veterans' Appeals 
(Board) on appeal of a January 2009 rating decision of the RO.  

The Board then remanded the case to the RO for additional 
development of the record in April 2010.  

For good cause shown, this case is advanced on the docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to February 12, 2009, the Veteran is not shown to have 
experienced more than four non-incapacitating episodes of the 
service-connected pansinusitis manifested by headaches, fever, 
purulent discharge and sinus pain on a yearly basis.    

2.  Beginning on February 12, 2009, the Veteran is first shown to 
have asserted experiencing a disability picture that more closely 
resembled one manifested by more than six non-incapacitating 
episodes of the service-connected pansinusitis with headaches, 
fever, purulent discharge and sinus pain on a yearly basis; 
findings of previous sinus surgery or near constant sinusitis are 
not demonstrated.    


CONCLUSIONS OF LAW

1.  The criteria for assignment of an evaluation in excess of 10 
percent for the service-connected pansinusitis with occasional 
headaches, prior to February 12, 2009, are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.97, Diagnostic Code (DC) 
6510 (2009).

2.  The criteria for the assignment of a 30 percent evaluation, 
but no more for the service-connected pansinusitis with 
occasional headaches are met beginning on February 12, 2009.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.97, Diagnostic 
Code (DC) 6510 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for 
VA benefits, VA is tasked with satisfying certain procedural 
requirements outlined in the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).


A.  Duty to Notify

VCAA and its implementing regulations provide that VA is to 
notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously provided 
to the Secretary that is necessary to substantiate a claim.  As 
part of the notice, VA is to specifically inform the claimant and 
his representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA will 
attempt to obtain on the claimant's behalf.  

These notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) existence of 
disability; (3) a connection between service and disability; (4) 
degree of disability; and (5) effective date of disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

During the course of this appeal, the Court held that, with 
regard to claims for increased compensation, section § 5103(a) 
requires, at a minimum, that the Secretary notify the claimant 
that, to substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and daily 
life.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008). 

The Court further held that, if the DC under which the claimant 
is rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at least 
general notice of that requirement to the claimant.  

As well, the Court held that the claimant must be notified that, 
should an increase in disability be found, a disability rating 
will be determined by applying relevant DCs, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment and 
daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the notice 
must provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation, including competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, and 
any other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  Id. at 43-
44. 

Subsequently, however, the United States Court for the Federal 
Circuit (Federal Circuit) reviewed Vazquez-Flores on appeal and 
held that the statutory scheme did not require the notification 
noted above.  The Federal Circuit explained that the notice 
described in 38 U.S.C.A. § 5103(a) need not be veteran specific 
and that daily life evidence was not statutorily mandated.  The 
Federal Circuit thus vacated the Court's decision to the extent 
it required notification of alternative DCs and the need to 
submit potential daily life information on the basis that such 
evidence was not needed for proper claims adjudication.  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The RO provided the Veteran with VCAA notice on his claim by 
letter dated December 2008.  The content of this notice letter 
reflects compliance with pertinent regulatory provisions and case 
law, noted above.  

In the letter, the RO acknowledged the Veteran's claim, notified 
him of the evidence needed to substantiate that claim, identified 
the type of evidence that would best do so, notified him of VA's 
duty to assist and indicated that it was developing his claim 
pursuant to that duty.  

The RO also provided the Veteran all necessary information on 
disability ratings and effective dates.  As well, it identified 
the evidence it had received in support of the Veteran's claim 
and the evidence it was responsible for securing.  

The RO noted that it would make reasonable efforts to assist the 
Veteran in obtaining all other outstanding evidence provided he 
identified the source(s) thereof.  The RO also noted that, 
ultimately, it was the Veteran's responsibility to ensure VA's 
receipt of all pertinent evidence.  

Notice under VCAA must be provided a claimant prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 
(2004).  In this case, as shown above, the timing of the notice 
letter reflects compliance with pertinent regulatory provisions 
and case law.  


B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary 
to substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that it would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. § 3.159(b), (c) (2009).

The RO made reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO secured and 
associated with the claims file all evidence the Veteran 
identified as being pertinent to his claims, including post-
service treatment records from various VA facilities.  

The RO also conducted medical inquiry in support of the claim by 
affording the Veteran a VA examination, during which an examiner 
discussed the severity of the service-connected pansinusitis with 
headaches.


II.  Analysis

The Veteran contends that the 10 percent evaluation assigned his 
pansinusitis does not accurately reflect the severity of the 
symptoms of that disability.  

According to his written statements, this disability has worsened 
during the last four to five years and, given the Veteran's age, 
has been difficult to treat.  He reports having more than six 
non-incapacitating episodes of pansinusitis manifested by sinus 
pain, headaches and purulent discharge, that last two to six 
weeks and require medication, including antibiotics.  


A.  Schedular

Disability evaluations are determined by evaluating the extent to 
which a service-connected disability adversely affects a 
veteran's ability to function under the ordinary conditions of 
daily life, including employment, by comparing his symptomatology 
with the criteria set forth in the Schedule for Rating 
Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. § 
4.7 (2009).

In claims for increases, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, in such cases, when the factual findings show distinct 
time periods during which a claimant exhibits symptoms of the 
disability at issue and such symptoms warrant different 
evaluations, staged evaluations may also be assigned.  Hart v. 
Mansfield, 21 Vet. App. 505, 509-10 (2007).

A disability may require re-evaluation in accordance with changes 
in a veteran's condition.  In determining the level of current 
impairment, it is thus essential that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1.

The RO has rated the Veteran's pansinusitis with headaches as 10 
percent disabling pursuant to DC 6510, which is to be rated under 
the General Rating Formula (formula) for Sinusitis.  This formula 
provides that a noncompensable (0 percent) evaluation is 
assignable for sinusitis that is detected by X-ray only.  

A 10 percent evaluation is assignable for one or two 
incapacitating episodes per year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic treatment, or; three to 
six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  

A 30 percent evaluation is assignable for three or more 
incapacitating episodes per year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic treatment, or; more than 
six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  

A 50 percent evaluation is assignable following radical surgery 
with chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  38 C.F.R. § 4.97, DC 6510 (2009).  

An incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  38 C.F.R. § 4.97, Note 
(2009).

Based on these criteria, the evidence establishes that the 
service-connected pansinusitis more nearly approximates the 
criteria for an increased evaluation, but only beginning on 
February 12, 2009.  Since that date, the Veteran has experienced 
in excess of six non-incapacitating episodes of pansinusitis 
yearly, manifested by headaches, fever, purulent discharge and 
sinus pain.  Prior to that time, he experienced four non-
incapacitating episodes of pansinusitis yearly.  


1.  Prior to February 12, 2009

The Veteran first received treatment for sinusitis during 
service.  There are no medical records in the claims file 
indicating that, from discharge to 2005, he sought medical care 
for the service-connected condition.  

In 2006, the Veteran was prescribed medication for his sinus 
condition and underwent a VA examination in June 2007.  

The VA examiner in June 2007 characterized the sinus condition as 
chronic, occurring year round, necessitating medication, 
including nasal steroids, and manifesting as headaches, nasal 
stuffiness, nasal obstruction, edema of the mucous membranes and 
mucinous discharge.  

The Veteran denied having had nasal or sinus surgery or any 
alteration or reduction in his sense of smell.  He had not been 
on antibiotics for one or two years.  He also was working part 
time and had not lost time from work due to incapacitating 
symptoms.   

In late 2007, computer tomography images showed mucoperiosteal 
thickening in the sinuses, bilaterally, suggesting chronic 
inflammatory change.  

In 2008, during a VA outpatient treatment visit, a physician 
indicated that it was difficult to treat sinusitis/rhinitis in 
the elderly.  He noted that the Veteran's complaints regarding 
this condition had increased and that, subjectively, the 
condition had worsened.  

Once since then, in December 2007, the Veteran sought outpatient 
treatment for mild congestion.  On that date, his spouse reported 
that, two to three times monthly, he had sneezing attacks, which 
involved nasal crusting and a runny nose.  

In January 2009, the Veteran underwent another VA examination and 
specifically reported having had no incapacitating episodes of 
pansinusitis and having only four non-capacitating episodes 
yearly, manifested by headaches, fever, purulent drainage and 
sinus pain.  

The Veteran's headaches were not noted to be prostrating or to 
interfere with his ability to do ordinary activities.  When he 
had sinusitis, he avoided visiting others, walking or shopping.  
His spouse added that, in October 2008, the Veteran had been on 
antibiotics for his sinus disability for seven days.  

The VA examiner noted tenderness and erythema over the maxillary 
sinuses, bilaterally, and nasal obstruction of less than 50 
percent, but no purulent discharge or crusting.  At the time of 
the examination, the Veteran was retired and not working.   

During this period of the appeal, the Veteran reported a 
worsening of his pansinusitis, but added that he had no 
incapacitating episodes and only four non-capacitating episodes 
of pansinusitis manifested by headaches, fever, purulent drainage 
and sinus pain.  

On this record, the service-connected pansinusitis is not shown 
to be of such severity as to warrant the assignment of a rating 
higher than a 10 percent under the provisions of DC 6510.


2.  Since February 12, 2009

On February 12, 2009, the RO received a statement from the 
Veteran stating that he experienced at least six non-capacitating 
episodes of pansinusitis yearly and that, at the time of the 
January 2009 VA examination, when his sinus disability appeared 
less severe than reported, his sinuses were in fairly good shape.  
He noted that the severity of this disability waxed and waned 
during the course of the year.  

During an outpatient treatment visit on the previous day, the 
Veteran reported having hoarseness, which the treatment provider 
thought might be associated with the sinusitis.  

Based on the February 2009 statement, the RO afforded the Veteran 
another VA examination in May 2010 when his spouse reported that 
the Veteran was essentially confined to his bed six to eight 
times yearly due to nasal obstruction and headaches.  The 
examiner confirmed such obstruction (40 percent total).  

In September 2010, the Veteran's spouse submitted a statement 
indicating that the disability involved severe nasal congestion, 
which caused him to choke on mucous, purulent discharge, 
headaches and pain.  She further noted that the management of 
this condition affected the Veteran on a daily basis, including 
his sleep and ability to eat and engage in exercise, that his 
over-the-counter medications provided only limited relief, and 
that his declining quality of life caused him to have a lack of 
motivation to get out of bed.  She explained that the Veteran was 
recently prescribed antibiotic for his sinusitis and that 
symptoms of that condition were manifested multiple times yearly, 
lasting for weeks on end.  

By stating that the pansinusitis renders the Veteran bedridden, 
his spouse appears to be asserting that the sinus condition is 
now productive of incapacitating episodes.  Under 38 C.F.R. § 
4.97, however, proving such an assertion requires competent 
evidence of treatment by a physician.  In this case, the medical 
documents of record reflect no such treatment.  Thus, these lay 
assertions are not supported by medical evidence and are not 
sufficient alone to establish the presence of incapacitating 
episodes for rating purposes.  
 
The remaining statements are curious given that just a month 
prior to receipt of the first statement, the Veteran reported 
having less frequent episodes (four yearly).  Regardless, the 
Veteran is competent to report the number of times yearly he 
experiences sinus pain, pressure and discharge and headaches.  
Because he asserts having non-incapacitating episodes, the 
medical evidence need not confirm his reported medical history.  

Thus, on this record, the service-connected pansinusitis is shown 
to be more nearly approximate criteria for the assignment of a 30 
percent evaluation, beginning on February 12, 2009 under DC 6510.  

However, a schedular evaluation in excess of 30 percent is not 
assignable because the competent evidence does not establish that 
the Veteran has undergone surgery, radical or repeated, secondary 
to his sinusitis on constant sinusitis.      


B.  Extraschedular & Total Disability 

In certain circumstances, a claimant may be assigned a higher 
initial or increased evaluation on an extraschedular basis.  The 
question of whether such an evaluation may be assigned on such a 
basis is a component of a claim for a higher initial or increased 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign an evaluation on an 
extraschedular basis in the first instance, when the question is 
raised either by the claimant, or reasonably by the evidence of 
record, the RO must refer the claim to the Chief Benefits 
Director of VA's Compensation and Pension Service under 38 C.F.R. 
§ 3.321 for consideration of the matter.  Barringer v. Peake, 22 
Vet. App. 242 (2008).  

An extraschedular evaluation is authorized if the claim "presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2009).

Under certain circumstances, a claim for a total disability 
evaluation based on individual unemployability due to service-
connected disability (TDIU) may also be considered a component of 
a claim for a higher initial or increased evaluation.  Jackson v. 
Shinseki, 587 F.3d 1106 (Fed. Cir.2009). 

This question arises when a claimant: (1) submits evidence of a 
medical disability; 
(2) makes a claim for the highest evaluation possible; and (3) 
submits evidence of unemployability.  In such a case, the 
evidence and assertion satisfy the requirement of 38 C.F.R. § 
3.155(a), which defines an informal claim and indicates that it 
must "identify the benefit sought", and mandates consideration of 
whether a TDIU rating is assignable.  Roberson v. Principi, 251 
F.3d 1378, 1384 (Fed. Cir. 2001).

In this case, neither the lay assertions of the Veteran or his 
wife, nor the evidence of record raises the question of an 
increased evaluation on an extraschedular basis or mandates 
consideration of a claimed for a TDIU rating.  

The Veteran does not assert that the service-connected 
pansinusitis with headaches is productive of an unusual or 
exceptional disability picture to include such factors as marked 
interference with his ability to work or the need for frequent 
medical care that would be outside that contemplated by the 
established rating standards.   


C.  Conclusion 

The rating schedule is designed to accommodate changes in 
condition; therefore, the Veteran may be awarded a different 
evaluation in the future should his disability picture change.  
See 38 C.F.R. § 4.1.  At present, however, the aforementioned 
evaluations are the most appropriate given the medical evidence 
of record.

In reaching this decision, the Board has considered the complete 
history of the disability at issue as well as the current 
clinical manifestations and the effect the disability has on the 
Veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2009).   


ORDER

An increased rating in excess of 10 percent for the service-
connected pansinusitis with occasional headaches, prior to 
February 12, 2009, is denied.

An increased rating of 30 percent, but not higher for the 
service-connected pansinusitis with occasional headaches, 
beginning on February 12, 2009, is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


